DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (7/7/22 Remarks: page 8, lines 15-24) with respect to the rejection of claims 1-2, 6, 16, & 19 under 35 USC §103 have been fully considered and are persuasive. The rejection of claims 1, 6, 16, & 19 under 35 USC §103 has been withdrawn. The rejection of claim 2 under 35 USC §103 has been obviated by the claim’s cancellation. The rejection of claim 21 under 35 USC §103, not specifically addressed in Applicant’s argument, is withdrawn for the same reasons that apply to parent claim 1.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 (and dependent claims 4, 6, 16, 19, & 21), the art of record does not teach or suggest the recited arrangement of feeding a first frame training sample forward through a pre-trained convolutional neural network (CNN) and an adaptive CNN, comparing the resulting image to a first frame ground truth, repeatedly back-propagating the first training errors through the pre-trained CNN and the adaptive CNN to train adaptive convolution kernels and obtain a plurality of parameters, grouping a parameter having the smallest training error and the remaining parameters into ensemble and candidate sets, and optimizing the parameters grouped into the candidate set according to a subsequent video frame in conjunction with the recited arrangement of generating a plurality of sub-feature maps, reducing sub-feature map correlation by a mask layer, and convolving the sub-feature maps to output a plurality of second feature maps.
With respect to claims 7 & 17 (and dependent claims 8-15, 18, & 20), the art of record does not teach or suggest the recited region of interest determination; forward feed of the region of interest through a convolutional neural network; first, second, and third location determination; and first, second, and third scale estimation in conjunction with the recited convolutional neural network feature map generation and network training arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663